Citation Nr: 0410660	
Decision Date: 04/24/04    Archive Date: 04/30/04

DOCKET NO.  03-14 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for acute respiratory 
disease.  

2.  Entitlement to service connection for degenerative disc 
disease at L5-S1.  

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Coppola



INTRODUCTION

The veteran had active service from October 1979 to October 1983.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In his May 2003 substantive appeal, VA Form 9, the veteran 
requested a personal hearing before a Member of the Board at the 
RO.  

The RO scheduled the veteran for a videoconference hearing before 
a Member of the Board at the RO on July 17, 2003.  The veteran 
failed to report for the hearing.  

In August 2003 the veteran notified the Board that he failed to 
report for the hearing due to illness.  He requested that his 
hearing be rescheduled.  38 C.F.R. § 20.704(d).  

The Board observes that additional due process requirements may be 
applied as a result of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing regulations.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO for the following development:

The RO should schedule the veteran for hearing at the RO before a 
Member of the Board.  The RO should place in the record a copy of 
the notice to the veteran of the scheduling of the personal 
hearing.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



